


110 HR 2026 IH: Disabled Veterans Insurance Act of

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2026
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Jones of North
			 Carolina (for himself and Mr.
			 Goode) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend section 1922A of title 38, United States Code,
		  to increase the amount of supplemental insurance available for totally disabled
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Insurance Act of
			 2007.
		2.Supplemental insurance
			 for totally disabled veteransSection 1922A(a) of title 38, United States
			 Code, is amended by striking $20,000 and inserting
			 $40,000.
		
